Citation Nr: 1412405	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the right distal radius, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for cervical sprain with osteoarthritis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case belongs to the RO in Wilmington, Delaware.

The Veteran appeared before the undersigned Veterans Law Judge in March 2012 and delivered sworn testimony via video conference hearing in Wilmington, Delaware.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted as the Veteran is already in receipt of a TDIU, effective February 2, 2006.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's fracture of the right distal radius approximated "griffin claw" deformity.

2.  Unfavorable ankylosis of the cervical spine or of the entire thoracolumbar spine has not been shown or approximated.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for residuals of a fracture of the right distal radius, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8516 (2013).

2.  The criteria for a rating in excess of 40 percent for cervical sprain with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disabilities have on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the December 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board has considered whether the Veteran should be scheduled for a VA examination.  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  The medical evidence of record describes the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

During the March 2012 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine if there was any evidence outstanding pertinent to the claims.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

I.  Residuals of a fracture of the right distal radius

The Veteran's residuals of a fracture of the right distal radius are currently rated as 40 percent disabling.  The Veteran's claim for an increased rating for this service-connected disability was received on December 9, 2008, and the rating period on appeal is from December 9, 2007, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. §§ 4.7, 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Board notes that the Veteran is right-handed.  Therefore, the rating for the major hand will be applied in this case.

Diagnostic Code 8516 provides the rating criteria for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the ulnar nerve, which is rated as 60 percent disabling, contemplates "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of wrist weakened.  Disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.

At the January 2009 VA examination the Veteran complained of right hand and right wrist deformity, lack of sensation, stiffness, weakness, and limitation of speed of his right wrist and right hand motion.  Physical examination revealed right wrist crepitus, edema, tenderness, and weakness.  The examiner noted that the Veteran's right wrist disability had a severe impact on his ability to perform chores and shop; the Veteran's right wrist disability prevented the Veteran from participating in sports.  The diagnosis was residuals of a fracture of the right distal radius and degenerative joint disease of the right wrist.

At his March 2012 Board hearing the Veteran indicated that among his right hand fingers only the middle finger could move.  Further, his thumb would stick out and push against the other fingers.  He was able to wrap his right hand around a ball but would have to use his left hand to remove the ball.  In this regard, the Veteran essentially indicated that he had to do most tasks with his left hand, including turning door knobs.  He would not even attempt to hold items such as dishes with his right hand.

The Board finds that the Veteran's disability picture meets the criteria for a higher 60 percent rating for complete paralysis of the ulnar nerve in that the Veteran has essentially demonstrated that he suffers from "claw hand," however described, and the Board can find no contradictory clinical findings.  Claw hand, or "griffin's claw," is a symptom indicative of complete paralysis of the ulnar nerve as is stated in the rating schedule.  Thus, the Board finds that because the Veteran suffers from or at least closely approximates one of the most prominent signs of complete paralysis of the right ulnar nerve, as described in Diagnostic Code 8516, he meets the criteria for a higher 60 percent rating.  That rating is warranted throughout the appeal period and is the maximum schedular evaluation available under Diagnostic Code 8516.  The Board also notes in passing that at the March 2012 Board hearing (page 12) the Veteran indicated that a rating of 60 percent would satisfy the appeal as to this issue.




II.  Cervical sprain with osteoarthritis

Service connection for the Veteran's cervical spine disability was granted in October 1968.  The cervical spine disability is currently rated as 40 percent disabling.  The Veteran's claim for an increased rating for service-connected cervical spine disability was received on December 9, 2008, and the rating period on appeal is from December 9, 2007, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Cervical strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  A 100 percent rating is available for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

In this case, there is no medical evidence diagnosing ankylosis of the Veteran's cervical spine, and there are no symptoms indicative of unfavorable ankylosis.  At the January 2009 VA spine examination the Veteran had extension and flexion of the cervical spine to 10 degrees.  Further, evidence such as an April 2012 VA treatment record, and VA audiological (January 2013) and dental examinations (June 2013) contain no indication that the Veteran's cervical spine was ankylosed.  Significantly, the Board observes that at the March 2012 Board hearing the Veteran did not specifically assert that he could not move his neck or lower back.

Based on the foregoing, the evidence of record also does not demonstrate approximate unfavorable ankylosis of the entire spine, or even of the thoracolumbar spine, even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the VA January 2009 examiner, while noting that there were complaints of pain following repetitive motion, indicated that there was no additional limitation of motion after range of motion repetitions.  Further, while the January 2009 VA examiner noted that the Veteran's cervical spine disability prevented the Veteran from exercising and participating in sports, the cervical spine disability had just a mild or moderate effect on activities such as recreation and dressing.

Under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating episodes, the next higher rating or 60 percent is assignable for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Under this formula, and "incapacitating episode" is a period of acute signs or symptoms that requires bed rest prescribed, and treatment provided, by a physician.  Diagnostic Code 5243, Note (1).

At the January 2009 VA examination the Veteran reported that he had incapacitating episodes of 3-7 days on a monthly basis.  There is no indication, however, that such had resulted from bed rest prescribed by a physician, and the Veteran has not asserted as such.  As such, a rating in excess of 40 percent under the alternative ratings formula for intervertebral disc disease is not warranted.  

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that no such disability (other than the Veteran's service-connected residuals of a fracture of the right distal radius) has been identified.  The January 2009 VA examiner indicated that neurological findings of the Veteran's left upper extremity were normal.

In short, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's cervical spine disability.

Conclusion

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, in this case, the Board relied, to a significant degree, on the Veteran's Board hearing testimony in awarding a 60 percent evaluation for the service-connected residuals of a fracture of the right distal radius.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's cervical spine and right upper extremity disability are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal have been evaluated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected disabilities on appeal.  The Veteran's symptoms such as pain, limitation of hand movements, and limitation of cervical spine range of motion are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 60 percent for residuals of a fracture of the right distal radius, throughout the appeal period, is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 40 percent for cervical sprain with osteoarthritis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


